The respondents have been convicted of robbery. They filed a motion for a new trial, which was denied by the presiding Justice, and have appealed from this ruling.
The evidence for the State shows that the respondents on Congress Street in Portland late at night solicited a ride from one Louis E. Laverge. Their request was granted, Laverge essaying to take them to Park Avenue where they said they lived. He states that when they had reached a secluded spot known as Deering’s Oaks, he felt what he thought was a gun pressed against his back and was forced to hand over to them his money and his watch. He had approximately eleven dollars with him and turned over this to them with the watch. They then took him in his car to a spot near the Eastland Hotel where he lived, told him to get out and drove off. He immediately notified the police who found the two men early *494in the morning at Young’s Hotel, so called, on Temple Street. On one of them was found $6.35 and in the bed where they had slept was the balance of the money. On a side street near the hotel was the victim’s car in which was found the watch. At the police station the men denied any connection with the episode.
Walter M. Tapley, Jr., Albert Knudsen, for the State.
Harry S. Judelshon, Jacob H. Berman, for respondent Kovensky.
Herbert J. Welch, for respondent Leo.
At the trial they admitted having taken the ride with Laverge, and stated that the money had been given to them by him, and that he had driven them to the park for the purpose of making improper advances to them.
The jury apparently took little stock in such story and with the jury’s judgment we heartily concur. The conduct of the respondents, their statements to the police, the eagerness of the victim for their apprehension are entirely inconsistent with the truth of their testimony. Such defense was obviously an afterthought.
The evidence was amply sufficient to justify the jury’s verdict. In fact we do not see how they could have reached any other conclusion than they did. Appeal dismissed. Judgment for the State.